United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30630
                          Summary Calendar



KELVIN PAUL WELLS, SR.,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER
OF SOCIAL SECURITY; SOCIAL SECURITY
ADMINISTRATION,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:03-CV-485-M1
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Kelvin Paul Wells appeals the district court’s judgment

granting the Commissioner of Social Security’s (the

Commissioner’s) motion to remand his petition for review of the

Commissioner’s denial of disability and supplemental security

income benefits.   The Commissioner moved the district court to

reverse the agency decision and to remand the matter for further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30630
                                 -2-

administrative proceedings to obtain further findings concerning

Wells’ alleged mental impairment.

     Wells argues that the evidence is sufficient to support the

immediate award of benefits and that the Commissioner should be

sanctioned for engaging in abusive litigation practices and

violating his right to equal protection and due process.

     The record does not reflect any basis for imposing sanctions

against the Commissioner.   The administrative law judge (ALJ)

failed to make findings with respect to Wells’ mental impairment

as required by 20 C.F.R. § 404.1520a.      The record contains

inconsistencies and unresolved issues that preclude an immediate

award of benefits.   “Conflicts in the evidence are for the

[Commissioner] and not the courts to resolve.”      Newton v. Apfel,

209 F.3d 448, 452 (5th Cir. 2000) (internal quotations and

citation omitted).

     Therefore, the judgment of the district court is AFFIRMED.